Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
VALENS U.S. SPV I, LLC, as Agent
 
with
 
TRUE NORTH ENERGY CORPORATION
 
and
 
ICF ENERGY CORPORATION
 
Dated: September 18, 2007
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS




       
Page
1.
Agreement to Sell and Purchase
 
1
     
 
2.
Fees, Warrants and Overriding Royalty Interests
 
2
     
 
3.
Closing, Delivery and Payment.
 
3
 
3.1
Closing
 
3
 
3.2
Delivery
 
3
     
 
4.
Representations and Warranties of the Companies
 
3
 
4.1
Organization, Good Standing and Qualification
 
3
 
4.2
Subsidiaries
 
4
 
4.3
Capitalization; Voting Rights.
 
5
 
4.4
Authorization; Binding Obligations
 
5
 
4.5
Liabilities; Solvency
 
6
 
4.6
Agreements; Action
 
7
 
4.7
Obligations to Related Parties
 
8
 
4.8
Changes
 
9
 
4.9
Title to Properties and Assets; Liens, Etc
 
10
 
4.10
Intellectual Property.
 
11
 
4.11
Compliance with Other Instruments
 
11
 
4.12
Litigation
 
12
 
4.13
Tax Returns and Payments
 
12
 
4.14
Employees
 
12
 
4.15
Registration Rights and Voting Rights
 
13
 
4.16
Compliance with Laws; Permits
 
13
 
4.17
Environmental and Safety Laws
 
13
 
4.18
Valid Offering
 
14
 
4.19
Full Disclosure
 
14
 
4.20
Insurance
 
14
 
4.21
SEC Reports
 
14
 
4.22
Listing
 
15
 
4.23
No Integrated Offering
 
15
 
4.24
Stop Transfer
 
15
 
4.25
Dilution
 
15
 
4.26
Patriot Act
 
16
 
4.27
ERISA
 
16
 
4.28
Oil and Gas Properties; Titles, Etc
 
16
 
4.29
Maintenance of Oil and Gas Properties
 
17
 
4.30
Gas Imbalances, Prepayments
 
17
 
4.31
Marketing of Production
 
17
 
4.32
Swap Agreements
 
17
     
 
5.
Representations and Warranties of Each Purchaser
 
18
 
5.1
No Shorting
 
18
 
5.2
Requisite Power and Authority
 
18

 
i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

       
Page
 
5.3
Investment Representations
 
18
 
5.4
The Purchaser Bears Economic Risk
 
18
 
5.5
Acquisition for Own Account
 
19
 
5.6
The Purchaser Can Protect Its Interest
 
19
 
5.7
Accredited Investor
 
19
 
5.8
Legends.
 
19
       
6.
Covenants of the Companies
 
20
 
6.1
Stop Orders
 
20
 
6.2
Listing
 
20
 
6.3
Market Regulations
 
21
 
6.4
Disclosure Controls
 
21
 
6.5
Reporting Requirements
 
21
 
6.6
Use of Funds
 
22
 
6.7
Access to Facilities
 
22
 
6.8
Taxes
 
23
 
6.9
Insurance
 
23
 
6.10
Intellectual Property
 
24
 
6.11
Properties
 
24
 
6.12
Confidentiality
 
24
 
6.13
Required Approvals
 
25
 
6.14
Reissuance of Securities
 
26
 
6.15
Opinion
 
26
 
6.16
Margin Stock
 
26
 
6.17
FIRPTA
 
26
 
6.18
Financing Right of First Refusal.
 
27
 
6.19
Authorization and Reservation of Shares
 
27
 
6.20
Summaries; Reports
 
28
 
6.21
Lockbox Accounts
 
28
 
6.22
Prohibitions of Payment Under Subordinated Debt Documentation
 
28
 
6.23
Financial Statements; Other Information
 
28
 
6.24
Operation and Maintenance of Oil and Gas Properties
 
28
 
6.25
Reserve Reports.
 
29
 
6.26
Marketing Activities
 
30
 
6.27
Sale of Oil and Gas Properties
 
30
 
6.28
Gas Imbalances, Take-or-Pay or Other Prepayments
 
30
 
6.29
Swap Agreements
 
30
 
6.30
Investor Relations/Public Relations
 
30
 
6.31
Board Observation Rights
 
31
     
 
7.
Covenants of the Creditor Parties
 
31
 
7.1
Confidentiality
 
31
 
7.2
Non Public Information
 
31
 
7.3
Limitation on Acquisition of Common Stock of any Company
 
31
 
7.4
Release of Colorado and Alaska Collateral
 
32

 
ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

     
Page
8.
Covenants of the Companies and the Creditor Parties Regarding Indemnification.
 
32
 
8.1
Company Indemnification
 
32
 
8.2
Creditor Parties’ Indemnification
 
33
     
 
9.
Exercise of the Warrants.
 
33
 
9.1
Mechanics of Exercise.
 
33
     
 
10.
Registration Rights.
 
34
 
10.1
Registration Rights Granted
 
34
 
10.2
Offering Restrictions
 
34
     
 
11.
Miscellaneous.
 
34
 
11.1
Governing Law, Jurisdiction and Waiver of Jury Trial.
 
34
 
11.2
Severability
 
36
 
11.3
Survival
 
36
 
11.4
Successors
 
36
 
11.5
Entire Agreement; Maximum Interest
 
37
 
11.6
Amendment and Waiver.
 
37
 
11.7
Delays or Omissions
 
38
 
11.8
Notices
 
38
 
11.9
Attorneys’ Fees
 
39
 
11.10
Titles and Subtitles
 
39
 
11.11
Facsimile Signatures; Counterparts
 
39
 
11.12
Broker’s Fees
 
39
 
11.13
Construction
 
39
 
11.14
Joint and Several Obligations.
 
40
 
11.15
Agency
 
40



iii

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS
 
Form of Term Note
 
Exhibit A
Form of TNEC Warrant
 
Exhibit B-1
Form of ICF Warrant
 
Exhibit B-2
Form of Opinion
 
Exhibit C
Form of Escrow Agreement
 
Exhibit D

 
LIST OF SCHEDULES
 
Schedule 4.2
 
Subsidiaries
Schedule 4.3
 
Capitalization
Schedule 4.6
 
Agreements
Schedule 4.7
 
Obligations to Related Parties
Schedule 4.9
 
Title to Properties and Assets, Liens, Etc.
Schedule 4.12
 
Litigation
Schedule 4.13
 
Tax Returns and Payments
Schedule 4.14
 
Employees
Schedule 4.15
 
Voting Rights
Schedule 4.17
 
Environmental
Schedule 6.13
 
Required Approvals
Schedule 11.12
 
Brokers

 
iv

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 18, 2007, by and among TRUE NORTH ENERGY CORPORATION, a Nevada
corporation (“TNEC”), ICF ENERGY CORPORATION, a Texas corporation (“ICF” and
together with TNEC, each a “Company” and collectively the “Companies”), and
VALENS U.S. SPV I, LLC, a Delaware limited liability company, as agent (the
“Agent”), and the purchasers from time to time party hereto (the “Purchasers”
and, together with the Agent, the “Creditor Parties”).
 
RECITALS
 
WHEREAS, the Companies have authorized the sale to each Purchaser of a Secured
Term Note in the form of Exhibit A hereto in the aggregate principal amount set
forth opposite such Purchaser’s name on Schedule 1 hereto (each as amended,
modified and/or supplemented from time to time, individually, each a “Note” and
collectively, the “Notes”);
 
WHEREAS, (a) TNEC wishes to issue to each Purchaser a warrant in the form of
Exhibit B-1 hereto (as amended, modified and/or supplemented from time to time,
individually, each a “TNEC Warrant” and collectively, the “TNEC Warrants”) to
purchase an aggregate amount of up to 1,953,126 shares of TNEC’s common stock,
collectively, $0.0001 par value per share (the “TNEC Common Stock”) (subject to
adjustment as set forth therein) and (b) ICF wishes to issue to each Purchaser a
warrant in the form of Exhibit B-2 hereto (as amended, modified and/or
supplemented from time to time, individually, each an “ICF Warrant” and
collectively, the “ICF Warrants,” and together with the TNEC Warrants, the
“Warrants” and each a “Warrant”) to purchase, collectively, an aggregate amount
of up to 1,000 shares of ICF’s common stock, $0.01 par value per share (the “ICF
Common Stock” and together with the TNEC Common Stock, the “Common Stock”)
(subject to adjustment as set forth therein), each in connection with such
Purchaser’s purchase of the applicable Note;
 
WHEREAS, each Purchaser desires to purchase the applicable Note and the
applicable Warrants on the terms and conditions set forth herein; and
 
WHEREAS, the Companies desire to issue and sell the applicable Note, and desire
to issue and sell the applicable Warrants, to each Purchaser on the terms and
conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Companies shall sell to each Purchaser, and each Purchaser shall purchase from
the Companies, the applicable Note. The sale of the Notes on the Closing Date
shall be known as the “Offering”. Each Note will mature on the Maturity Date (as
defined in each Note). Collectively, the Notes, the Warrants and the Common
Stock issuable upon exercise of any of the Warrants are referred to as the
“Securities”. All obligations of the Companies to each Purchaser pursuant to the
applicable Note shall be joint and several.
 
1

--------------------------------------------------------------------------------


 
2. Fees, Warrants and Overriding Royalty Interests. On the Closing Date:
 
(a) TNEC will issue and deliver to each Purchaser the applicable TNEC Warrants
to purchase, collectively, an aggregate amount of up to 1,953,126 shares of TNEC
Common Stock (subject to adjustment as set forth therein) and ICF will issue and
deliver to each Purchaser the applicable ICF Warrants to purchase an aggregate
amount of up to 1,000 shares of ICF Common Stock (subject to adjustment as set
forth therein) in connection with the Offering, pursuant to Section 1 hereof.
All the representations, covenants, warranties, undertakings, and
indemnification, and other rights made or granted to or for the benefit of each
Purchaser by the applicable Company are hereby also made and granted for the
benefit of the holder of each of the Warrants and shares of Common Stock
issuable upon exercise of any of such Warrants (the “Warrant Shares”).
 
(b) Subject to the terms of Section 2(d) below, the Companies shall jointly and
severally pay (i) to Valens Capital Management, LLC, the investment manager of
the each Purchaser (“VCM”), a non-refundable payment in an amount equal to
Fifty-Six Thousand Two Hundred Fifty Dollars ($56,250), plus reasonable expenses
(including legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Related Agreements (as hereinafter defined), and
expenses incurred in connection with VCM’s due diligence review of the Company
and its Subsidiaries) and all related matters; (ii) to Valens U.S. SPV I, LLC a
non-refundable payment in an amount equal to Twenty-Three Thousand Four Hundred
Forty-Three Dollars ($23,443); (iii) to Valens U.S. SPV I, LLC an advance
prepayment discount deposit equal to Twenty-Three Thousand Four Hundred
Forty-Three Dollars ($23,443); (iv) to Valens Offshore SPV II, Corp. a
non-refundable payment in an amount equal to Twenty-Three Thousand Four Hundred
Thirty-Two Dollars ($23,432); and (v) to Valens Offshore SPV II, Corp. an
advance prepayment discount deposit equal to Twenty-Three Thousand Four Hundred
Thirty-Two Dollars ($23,432). Each of the foregoing payments in clauses (i),
(ii), (iii), (iv) and (v) above shall be deemed fully earned on the Closing Date
and shall not be subject to rebate or proration for any reason.
 
(c) In consideration of each Purchaser’s entering into this Agreement and
purchasing the applicable Note from the Companies, the applicable TNEC Warrants
from TNEC and the applicable ICF Warrants from ICF, ICF shall issue to such
Purchasers an aggregate five percent (5.0%) overriding royalty interest (the
“ORRI”) in the oil and gas properties of ICF (subject to adjustment as set forth
in the Assignment of Overriding Royalty Interest (as defined in Section 4.1
below)); provided, however, such aggregate percentage shall automatically reduce
to three percent (3%) upon the indefeasible payment in full of all Obligations
(as defined in each Security Document).  The ORRI shall be irrevocable and shall
survive the termination of this Agreement and payment in full of the Notes. ICF
shall execute and deliver all such documentation and take such further action as
may be required by any Purchaser in connection with the issuance of the ORRI to
such Purchaser.
 
2

--------------------------------------------------------------------------------


 
(d) The payment and the expenses referred to in the preceding clause (b) (net of
deposits previously paid by the Companies) shall be paid at closing out of funds
held pursuant to the Escrow Agreement (as defined in Section 4.1) and a
disbursement letter (the “Disbursement Letter”).
 
3. Closing, Delivery and Payment.
 
3.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Companies and the Agent may mutually agree
(such date is hereinafter referred to as the “Closing Date”).
 
3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Companies will deliver to each Purchaser, among other things, the
applicable Note and the Warrants and such Purchaser will deliver to the
Companies, among other things, the amounts set forth opposite its name in the
Disbursement Letter by certified funds or wire transfer. Each Company hereby
acknowledges and agrees that each Purchaser’s obligation to purchase the
applicable Note from the Companies on the Closing Date shall be contingent upon
the satisfaction (or waiver by the Agent in its sole discretion) of the items
and matters set forth in the closing checklist provided by the Agent to the
Companies on or prior to the Closing Date.
 
4. Representations and Warranties of the Companies. Each Company hereby
represents and warrants to each Creditor Party as follows:
 
4.1 Organization, Good Standing and Qualification. Such Company and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Such Company and each of its
Subsidiaries has the corporate, limited liability company or partnership, as the
case may be, power and authority to own and operate its properties and assets
and, insofar as it is or shall be a party thereto, to (a) execute and deliver
(i) this Agreement, (ii) the Notes and the Warrants to be issued in connection
with this Agreement, (iii) the Master Security Agreement dated as of the date
hereof among the Companies, certain Subsidiaries of the Companies, if any, the
Purchasers and the Agent (as amended, modified and/or supplemented from time to
time, the “Master Security Agreement”), (iv) each Registration Rights Agreement
relating to the Securities issued in connection with the TNEC Warrants dated as
of the date hereof among TNEC and the applicable Purchaser (as amended, modified
and/or supplemented from time to time, the “TNEC Registration Rights
Agreements”), (v) each Registration Rights Agreement relating to the Securities
issued in connection with the ICF Warrants dated as of the date hereof among ICF
and the applicable Purchaser (as amended, modified and/or supplemented from time
to time, the “ICF Registration Rights Agreements” and together with the TNEC
Registration Rights Agreements, the “Registration Rights Agreements”), (vi) each
Deed of Trust, Security Agreement, Financing Statement and Assignment of
Production dated as of the date hereof made by ICF in favor of the Agent for the
ratable benefit of the Purchasers (each, as amended, modified and/or
supplemented from time to time, a “Deed of Trust”, and collectively, “Deeds of
Trust”) concerning (A) twelve (12) non-producing oil and gas leases located in
the Cook Inlet Area of the Kenai Peninsula Borough of Alaska and in the Beaufort
Sea Area of the North Slope Borough (the “Alaska Property”), (B) twelve (12)
non-producing oil and gas leases covering federal lands located in Moffet
County, Colorado and issued by the Bureau of Land Management on behalf of the
United States (the “Colorado Property”) and (C) those oil, gas and mineral
leases compromising the Devon Fee Gas Unit and the O’Leary Gas Unit located in
Brazoria County, Texas (the “Texas Property”) (vii) the Stock Pledge Agreement
dated as of the date hereof between TNEC and the Agent (as amended, modified
and/or supplemented from time to time, the “Stock Pledge Agreement”), (viii) the
Funds Escrow Agreement dated as of the date hereof among the Companies, the
Purchasers and the escrow agent referred to therein, substantially in the form
of Exhibit D hereto (as amended, modified and/or supplemented from time to time,
the “Escrow Agreement”), (ix) the Collateral Assignment in favor of the Agent
for the ratable benefit of the Purchasers of that certain Purchase and Sale
Agreement by and between Prime Natural Resources, Inc. and ICF with a limited
appearance by TNEC (the “Acquisition Agreement”) dated as of August 31,
2007 among Prime Natural Resources, Inc., TNEC and ICF (as amended modified
and/or supplemented from time to time, the “Collateral Assignment” and
collectively with the Master Security Agreement, the Stock Pledge Agreement,
each Deed of Trust and each other security agreement, deed of trust and/or
mortgage from time to time entered into by either Company and/or any of their
Subsidiaries or in favor of the Agent for the ratable benefit of the Purchasers,
the “Security Documents” and each a “Security Document”), (x) each Assignment of
Overriding Royalty Interest dated as of the date hereof between ICF and the
applicable Purchaser (as amended, modified and/or supplemented from time to time
the, “Assignments of Overriding Royalty Interest”), and (xi) all other
documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the preceding clauses (ii) through
(xi), collectively, the “Related Agreements”); (b) issue and sell the Notes; (c)
issue and sell the Warrants and the Warrant Shares and (d) carry out the
provisions of this Agreement and the Related Agreements and to carry on its
business as presently conducted. Such Company and each of its Subsidiaries is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation, partnership or limited liability company, as the case may
be, in all jurisdictions in which the nature or location of its activities and
of its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so has not, or could not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of such Company and its
Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”).
 
3

--------------------------------------------------------------------------------


 
4.2 Subsidiaries. Each direct and indirect Subsidiary of each Company, the
direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2. For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (a) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (b) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.
 
4

--------------------------------------------------------------------------------


 
4.3 Capitalization; Voting Rights.
 
(a) With respect to TNEC, the authorized capital stock as of the date hereof
consists of 270,000,000 shares, of which 250,000,000 are shares of common stock,
par value $0.0001 per share, 66,680,973 shares of which are issued and
outstanding and 20,000,000 are shares of preferred stock, par value $0.0001 per
share of which no shares of preferred stock are issued and outstanding. The
authorized, issued and outstanding capital stock of each Subsidiary of TNEC
(other than ICF) is set forth on Schedule 4.3.
 
(b) With respect to ICF, the authorized capital stock as of the date hereof
consists of 100,000 shares, of which 100,000 are shares of common stock, par
value $0.01 per share, 10,000 shares of which are issued and outstanding . The
authorized, issued and outstanding capital stock (or equivalent thereof) of each
Subsidiary of ICF is set forth on Schedule 4.3.
 
(c) Except as disclosed on Schedule 4.3 and, in the case of TNEC, except as
disclosed in its Exchange Act Filings (as defined in Section 4.5 below), other
than: (i) the shares reserved for issuance under any Company’s stock option
plans; and (ii) shares which may be granted pursuant to this Agreement and the
Related Agreements, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements or arrangements or agreements of any kind for the
purchase or acquisition from any Company of any of its Securities. Except as
disclosed on Schedule 4.3, neither the offer, issuance or sale of any of the
Notes or the Warrants, or the issuance of any of the Warrant Shares, nor the
consummation of any transaction contemplated hereby will result in a change in
the price or number of any Securities of any Company outstanding, under
anti-dilution or other similar provisions contained in or affecting any such
Securities.
 
(d) All issued and outstanding shares of each Company’s common stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
(e) The rights, preferences, privileges and restrictions of the shares of each
Company’s Common Stock are as stated in such Company’s Certificate or Articles
of Incorporation as amended through the date hereof (such Company’s “Charter”).
The Warrant Shares have been duly and validly reserved for issuance. When issued
in compliance with the provisions of this Agreement and each Company’s Charter,
the Warrant Shares will be validly issued, fully paid and nonassessable, and
will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.
 
4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of each Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of each Company and its Subsidiaries
hereunder and under the other Related Agreements at the Closing and, the
authorization, sale, issuance and delivery of the Notes and Warrants has been
taken or will be taken prior to the Closing. This Agreement and the Related
Agreements, when executed and delivered and to the extent it is a party thereto,
will be valid and binding obligations of each Company and each of its
Subsidiaries, enforceable against each such person or entity in accordance with
their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
5

--------------------------------------------------------------------------------


 
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
 
The sale of each Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with. The
issuance of the Warrants and the subsequent exercise of any of the Warrants for
Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
 
4.5 Liabilities; Solvency. (a) No Company nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any of the Company’s filings under the
Securities Exchange Act of 1934 (“Exchange Act”) made prior to the date of this
Agreement (collectively, the “Exchange Act Filings”), copies of which have been
provided to the Creditor Parties.
 
(a) Both before and after giving effect to (x) the transactions contemplated
hereby that are to be consummated on the Closing Date, (y) the disbursement of
the proceeds of, or the assumption of the liability in respect of, each Note
pursuant to the instructions or agreement of the Companies and (z) the payment
and accrual of all transaction costs in connection with the foregoing, each
Company and each Subsidiary of the Companies, is and will be, Solvent. For
purposes of this Section 4.5(b), “Solvent” means, with respect to any
individual, sole proprietorship, partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof),
and shall include such Person’s successors and assigns (each, a “Person”) on a
particular date, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature; and (iv) such Person is not engaged in a business
or transaction, and is not about to engage in a business or transaction, for
which such Person’s property would constitute and unreasonably small capital.
The amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
6

--------------------------------------------------------------------------------


 
4.6 Agreements; Action. Except as set forth on Schedule 4.6 or, in the case of
TNEC, as disclosed in any Exchange Act Filing:
 
(a) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which any Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, any Company or any of
its Subsidiaries in excess of $75,000 (other than obligations of, or payments
to, any Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from any Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of any
Company’s or any of its Subsidiaries products or services; or (iv)
indemnification by any Company or any of its Subsidiaries with respect to
infringements of proprietary rights.
 
(b) Since its date of formation (with respect to ICF) and April 30, 2007 (with
respect to TNEC) (as applicable, with respect to such Company, the “Measurement
Date”), no Company nor any of its Subsidiaries has: (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock; (ii) incurred any indebtedness for money
borrowed or any other liabilities (other than ordinary course obligations)
individually in excess of $75,000 or, in the case of indebtedness and/or
liabilities individually less than $75,000, in excess of $75,000 in the
aggregate; (iii) made any loans or advances to any person or entity not in
excess, individually or in the aggregate, of $200,000, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.
 
(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
any Company or any Subsidiary of such Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.
 
(d) TNEC maintains disclosure controls and procedures (“Disclosure Controls”)
designed to ensure that information required to be disclosed by TNEC in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized, and reported, within the time periods specified in the rules and
forms of the Securities and Exchange Commission (“SEC”).
 
(e) Each Company makes and keep books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of such Company’s assets. Each Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, such Company’s principal executive and principal financial
officers, and effected by such Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:
 
(i) transactions are executed in accordance with management’s general or
specific authorization;
 
7

--------------------------------------------------------------------------------


 
(ii) unauthorized acquisition, use, or disposition of such Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;
 
(iii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that such Company’s receipts and
expenditures are being made only in accordance with authorizations of such
Company’s management and board of directors;
 
(iv) transactions are recorded as necessary to maintain accountability for
assets; and
 
(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.
 
(vi) there is no weakness in any of TNEC’s Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.
 
4.7 Obligations to Related Parties. Except as set forth on Schedule 4.7, or, in
the case of TNEC, as disclosed in any Exchange Act Filing, there are no
obligations of any Company or any of its Subsidiaries to officers, directors,
stockholders or employees of any Company or any of its Subsidiaries other than:
 
(a) for payment of salary for services rendered and for bonus payments;
 
(b) reimbursement for reasonable expenses incurred on behalf of any Company and
its Subsidiaries;
 
(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of any Company and each Subsidiary of
such Company, as applicable); and
 
8

--------------------------------------------------------------------------------


 
(d) obligations listed in any Company’s and each of its Subsidiary’s financial
statements or disclosed in any of TNEC’s Exchange Act Filings.
 
Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of each Company’s knowledge, key employees or
stockholders of any Company or any of its Subsidiaries or any members of their
immediate families, are indebted to any Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which any Company or
any of its Subsidiaries is affiliated or with which any Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with any Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with any Company or any of its
Subsidiaries. Except as described above, no officer, director or stockholder of
any Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
any Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between any Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, no
Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.
 
4.8 Changes. Since the Measurement Date, except as disclosed, in the case of
TNEC, any Exchange Act Filing or, in the case of each Company, in any Schedule
to this Agreement or to any of the Related Agreements, there has not been:
 
(a) any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of any Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
(b) any resignation or termination of any officer, key employee or group of
employees of any Company or any of its Subsidiaries;
 
(c) any material change, except in the ordinary course of business, in the
contingent obligations of any Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;
 
(d) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(e) any waiver by any Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it;
 
(f) any direct or indirect loans made by any Company or any of its Subsidiaries
to any stockholder, employee, officer or director of any Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;
 
9

--------------------------------------------------------------------------------


 
(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of any Company or any of its
Subsidiaries;
 
(h) any declaration or payment of any dividend or other distribution of the
assets of any Company or any of its Subsidiaries;
 
(i) any labor organization activity related to any Company or any of its
Subsidiaries;
 
(j) any debt, obligation or liability incurred, assumed or guaranteed by any
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;
 
(k) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by any Company or any of its
Subsidiaries;
 
(l) any change in any material agreement to which any Company or any of its
Subsidiaries is a party or by which either any Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or
 
(n) any arrangement or commitment by any Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.
 
4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on Schedule
4.9 or, in the case of TNEC, in any Exchange Act Filing, each Company and each
of its Subsidiaries has good and marketable title to its properties and assets,
and good title to its leasehold interests, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than:
 
(a) those resulting from taxes which have not yet become delinquent;
 
(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of any
Company or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Agent in such property;
and
 
(c) those that have otherwise arisen in the ordinary course of business, so long
as they have no effect on the lien priority of the Agent therein.
 
10

--------------------------------------------------------------------------------


 
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by each Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, each Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.
 
4.10 Intellectual Property.
 
(a) Each Company and each of its Subsidiaries owns or possesses sufficient legal
rights to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
necessary for its business as now conducted and, to each Company’s knowledge, as
presently proposed to be conducted (the “Intellectual Property”), without any
known infringement of the rights of others. There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is any Company or any of its Subsidiaries bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
 
(b) No Company nor any of its Subsidiaries has received any communications
alleging that such Company or any of its Subsidiaries has violated any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity, nor is any Company or
any of its Subsidiaries aware of any basis therefor.
 
(c) Neither Company believes it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by any Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to such Company or any of its Subsidiaries.
 
4.11 Compliance with Other Instruments. No Company nor any of their Subsidiaries
is in violation or default of (a) any term of its Charter or Bylaws, or (b) any
provision of any indebtedness, mortgage, indenture, contract, agreement or
instrument to which it is party or by which it is bound or of any judgment,
decree, order or writ, which violation or default, in the case of this clause
(b), has had, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. The execution, delivery and
performance of and compliance with this Agreement and the Related Agreements to
which it is a party, and the issuance and sale of the Notes by the Companies and
the other Securities by the Companies each pursuant hereto and thereto, will
not, with or without the passage of time or giving of notice, result in any such
material violation, or be in conflict with or constitute a default under any
such term or provision, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of any Company or any
of its Subsidiaries or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to any
Company, its business or operations or any of its assets or properties.
 
11

--------------------------------------------------------------------------------


 
4.12 Litigation. Except as set forth on Schedule 4.12 hereto or, in the case of
TNEC, in any Exchange Act Filing, there is no action, suit, proceeding or
investigation pending or, to any Company’s knowledge, currently threatened
against any Company or any of its Subsidiaries that prevents any Company or any
of its Subsidiaries from entering into this Agreement or the other Related
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or any change in the
current equity ownership of any Company or any of its Subsidiaries, nor is any
Company aware that there is any basis to assert any of the foregoing. No Company
nor any of its Subsidiaries is a party to or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by any
Company or any of its Subsidiaries currently pending or which any Company or any
of its Subsidiaries intends to initiate.
 
4.13 Tax Returns and Payments. Each Company and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by each Company or any of its
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent. Except as set forth on Schedule 4.13, no
Company nor any of its Subsidiaries has been advised:
 
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(b) of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.
 
No Company has any knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.
 
4.14 Employees. Except as set forth on Schedule 4.14, no Company nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
There is no labor union organizing activity pending or, to any Company’s
knowledge, threatened with respect to any Company or any of its Subsidiaries.
Except as disclosed, in the case of TNEC, in the Exchange Act Filings or, in the
case of each Company on Schedule 4.14, no Company nor any of its Subsidiaries is
a party to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. To each
Company’s knowledge, no employee of any Company or any of its Subsidiaries, nor
any consultant with whom any Company or any of its Subsidiaries has contracted,
is in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, any Company or any of its Subsidiaries
because of the nature of the business to be conducted by any Company or any of
its Subsidiaries; and to each Company’s knowledge the continued employment by
each Company and its Subsidiaries of their present employees, and the
performance of each Company’s and its Subsidiaries’ contracts with its
independent contractors, will not result in any such violation. No Company nor
any of its Subsidiaries is aware that any of its employees is obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency that would interfere with their duties to such Company or
any of its Subsidiaries. No Company nor any of its Subsidiaries has received any
notice alleging that any such violation has occurred. Except for employees who
have a current effective employment agreement with any Company or any of its
Subsidiaries, no employee of any Company or any of its Subsidiaries has been
granted the right to continued employment by any Company or any of its
Subsidiaries or to any material compensation following termination of employment
with any Company or any of its Subsidiaries. Except as set forth on Schedule
4.14, no Company is aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with any Company or any of its
Subsidiaries, nor does any Company or any of its Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.
 
12

--------------------------------------------------------------------------------


 
4.15 Registration Rights and Voting Rights. Except as set forth on Schedule 4.15
and, in the case of TNEC, except as disclosed in Exchange Act Filings, neither
Company nor any of its Subsidiaries is presently under any obligation, and no
Company nor any of its Subsidiaries has granted any rights, to register any
Company’s or any of its Subsidiaries’ presently outstanding securities or any of
its securities that may hereafter be issued. Except as set forth on Schedule
4.15 and, in the case of TNEC, except as disclosed in Exchange Act Filings, to
each Company’s knowledge, no stockholder of any Company or any of its
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of any Company or any of its Subsidiaries.
 
4.16 Compliance with Laws; Permits. No Company nor any of its Subsidiaries is in
violation of any provision of the Sarbanes Oxley Act of 2002 or any SEC related
regulation or rule or any rule of the Principal Market (as defined in Section
4.22) promulgated thereunder, as applicable, or any other applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner. Each Company and its Subsidiaries or, to the extent applicable,
the operator(s), has all material franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
4.17 Environmental and Safety Laws. No Company nor any of its Subsidiaries is in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 4.17, no Hazardous
Materials (as hereinafter defined in this Section 4.17) are used or have been
used, stored, or disposed of by any Company or any of its Subsidiaries or, to
any Company’s knowledge, by any other person or entity on any property owned,
leased or used by any Company or any of its Subsidiaries. For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:
 
(a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or
 
13

--------------------------------------------------------------------------------


 
(b) any petroleum products or nuclear materials.
 
4.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchasers contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
 
4.19 Full Disclosure. Each Company and each of its Subsidiaries has provided the
Purchasers with all information requested by the Purchasers in connection with
the Purchasers’ decision to purchase the Notes and Warrants, including all
information each Company and its Subsidiaries believe is reasonably necessary to
make such investment decision. Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor any other document delivered
by any Company or any of its Subsidiaries to the Purchasers or their respective
attorneys or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading. Any financial projections and other estimates provided to
the Purchasers by any Company or any of its Subsidiaries were based on such
Company’s and its Subsidiaries’ experience in the industry and on assumptions of
fact and opinion as to future events which such Company or any of its
Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.
 
4.20 Insurance. Each Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which each Company believes are customary for companies similarly
situated to such Company and its Subsidiaries in the same or similar business.
 
4.21 SEC Reports. Except as set forth on Schedule 4.21, TNEC has filed all proxy
statements, reports and other documents required to be filed by it under the
Securities Exchange Act 1934, as amended (the “Exchange Act”). TNEC has
furnished the Purchasers copies of: (i) its Annual Reports on Form 10 KSB for
its fiscal years ended April 30, 2007 and (ii) its Quarterly Reports on Form 10
QSB for its fiscal quarter ended January 31, 2007 and the Form 8 K filings which
it has made during the fiscal year 2007 to date (collectively, the “SEC
Reports”). Except as set forth on Schedule 4.21, each such SEC Report was, at
the time of its filing, in substantial compliance with the requirements of its
respective form and none of such SEC Reports, nor the financial statements (and
the notes thereto) included in such SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
14

--------------------------------------------------------------------------------


 
4.22 Listing.
 
(a) The ICF’s Common Stock is not listed or quoted, as applicable, on a
Principal Market (as hereafter defined in this Section 4.22). ICF has not
received any notice that the ICF Common Stock will be prevented from being
listed or quoted on, as applicable, the Principal Market or that the ICF Common
Stock will not meet all requirements for such listing or quotation, as
applicable. For purposes hereof, the term “Principal Market” means the NASD Over
The Counter Bulletin Board, NASDAQ Capital Market, NASDAQ Global Markets System,
American Stock Exchange or New York Stock Exchange (whichever of the foregoing
is at the time the principal trading exchange or market for the Common Stock of
ICF and/or TNEC).
 
(b) The TNEC Common Stock is listed or quoted, as applicable, on a Principal
Market and satisfies, and at all times hereafter will satisfy, all requirements
for the continuation of such listing or quotation, as applicable. TNEC has not
received any notice that the TNEC Common Stock will be delisted from, or no
longer quoted on, as applicable, the Principal Market or that the TNEC Common
Stock does not meet all requirements for such listing or quotation, as
applicable.
 
4.23 No Integrated Offering. No Company, nor any of its Subsidiaries or
affiliates, nor any person acting on their behalf, has directly or indirectly
made any offers or sales of any security or solicited any offers to buy any
security under circumstances that would cause the offering of the Securities
pursuant to this Agreement or any of the Related Agreements to be integrated
with prior offerings by any Company for purposes of the Securities Act which
would prevent any Company from selling the Securities pursuant to Rule 506 under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will any Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.
 
4.24 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. No Company nor any of its Subsidiaries will issue any stop
transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
 
4.25 Dilution. Each Company specifically acknowledges that its obligation to
issue the shares of its Common Stock upon exercise of any of the Warrants is
binding upon such Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of such
Company.
 
15

--------------------------------------------------------------------------------


 
4.26 Patriot Act. Each Company certifies that, to the best of its knowledge,
neither it nor any of its Subsidiaries has been designated, nor is or shall be
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. Each Company hereby acknowledges that each of the Creditor Parties seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, each Company hereby represents,
warrants and covenants that: (a) none of the cash or property that any Company
or any of its Subsidiaries will pay or will contribute to any Creditor Party has
been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (b) no contribution or payment by any
Company or any of its Subsidiaries to any Creditor Party, to the extent that
they are within any Company’s and/or its Subsidiaries’ control shall cause such
Creditor Party to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001. Each Company shall promptly notify the Creditor Parties if any of these
representations, warranties or covenants ceases to be true and accurate
regarding any Company or any of its Subsidiaries. Each Company shall provide the
Creditor Parties all additional information regarding any Company or any of its
Subsidiaries that any Creditor Party deems necessary or convenient to ensure
compliance with all applicable laws concerning money laundering and similar
activities. Each Company understands and agrees that if at any time it is
discovered that any of the foregoing representations, warranties or covenants
are incorrect, or if otherwise required by applicable law or regulation related
to money laundering or similar activities, the Creditor Parties may undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to segregation and/or redemption of any Purchaser’s
investment in any Company. Each Company further understands that any Creditor
Party may release confidential information about any Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if such Creditor Party, in its sole discretion, determines that it
is in the best interests of such Creditor Party in light of relevant rules and
regulations under the laws set forth in subsection (b) above.
 
4.27 ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (a) no
Company nor any of its Subsidiaries has engaged in any Prohibited Transactions
(as defined in Section 406 of ERISA and Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”)); (b) each Company and each of its
Subsidiaries has met all applicable minimum funding requirements under Section
302 of ERISA in respect of its plans; (c) no Company nor any of its Subsidiaries
has any knowledge of any event or occurrence which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any employee benefit plan(s); (d) no Company nor any of its
Subsidiaries has any fiduciary responsibility for investments with respect to
any plan existing for the benefit of persons other than such Company’s or such
Subsidiary’s employees; and (e) no such Company nor any of its Subsidiaries has
withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.
 
4.28 Oil and Gas Properties; Titles, Etc. Each Company has good and defensible
title to the working interests and net revenue interests in its oil and gas
leases, oil and gas fee properties, and related properties (“Oil and Gas
Properties”) evaluated in the most recent reserve report delivered to Purchasers
free and clear of all liens except liens permitted by Section 4.9. The Company
specified as the owner in the aforementioned reserve report owns the net
interests in production attributable to the Oil and Gas Properties as reflected
in such reserve report, and the ownership of such Oil and Gas Properties shall
not obligate such Company to bear the costs and expenses relating to the
maintenance, development and operations of any such Oil and Gas Property in an
amount in excess of the working interest of such Oil and Gas Property set forth
in such reserve report that is not offset by a corresponding proportionate
increase in such Company’s net revenue interest in such Oil and Gas Property.
 
16

--------------------------------------------------------------------------------


 
4.29 Maintenance of Oil and Gas Properties. The Oil and Gas Properties of the
Companies have been maintained, operated and developed in a good and workmanlike
manner and in conformity in all material respects with all governmental
requirements and in conformity in all material respects with the provisions of
all leases, subleases or other contracts comprising a part of the Oil and Gas
Properties and other contracts and agreements forming a part of the Oil and Gas
Properties of the Companies. Specifically in connection with the foregoing, (i)
no Oil and Gas Property of any Company is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties of either Company is deviated from the vertical more than the
maximum permitted by governmental requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties of the applicable Company. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by either Company that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by either Company, in a manner consistent with such Company’s past practices.
 
4.30 Gas Imbalances, Prepayments. On a net basis there are no gas imbalances,
take or pay or other prepayments which would require either Company to deliver
hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor.
 
4.31 Marketing of Production. Each Company is receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Oil and Gas Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from such Company’s
hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.
 
4.32 Swap Agreements. Neither Company is a party to any Swap Agreement. For the
purposes hereof, “Swap Agreement” shall mean any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement,
whether exchange traded, "over-the-counter" or otherwise, involving, or settled
by reference to, one or more interest rates, currencies, commodities, equity or
debt instruments of securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
 
17

--------------------------------------------------------------------------------


 
5. Representations and Warranties of Each Purchaser. Each Purchaser hereby
represents and warrants, severally and not jointly, to the Companies as follows
(such representations and warranties do not lessen or obviate the
representations and warranties of the Companies set forth in this Agreement):
 
5.1 No Shorting. Neither such Purchaser nor any of its affiliates or investment
partners has caused or will cause, any person or entity to directly engage in
“short sales” of any Company’s Common Stock as long as the Notes shall be
outstanding.
 
5.2 Requisite Power and Authority. Such Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on such Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
such Purchaser, enforceable in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.
 
5.3 Investment Representations. Such Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon such Purchaser’s representations
contained in this Agreement, including, without limitation, that such Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. Such Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Notes and the Warrants to be
purchased by it under this Agreement and the Warrant Shares acquired by it upon
the exercise of any or all of the Warrants. Such Purchaser further confirms that
it has had an opportunity to ask questions and receive answers from the
Companies regarding the Companies’ and their Subsidiaries’ business, management
and financial affairs and the terms and conditions of the Offering, the Notes,
the Warrants and the Securities and to obtain additional information (to the
extent any Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
such Purchaser or to which such Purchaser had access.
 
5.4 The Purchaser Bears Economic Risk. Such Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to each Company so that it is capable of evaluating the merits
and risks of its investment in each Company and has the capacity to protect its
own interests. Such Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (a) an effective registration
statement under the Securities Act; or (b) an exemption from registration is
available with respect to such sale.
 
18

--------------------------------------------------------------------------------


 
5.5 Acquisition for Own Account. Such Purchaser is acquiring the applicable Note
and Warrants and the applicable Warrant Shares for such Purchaser’s own account
for investment only, and not as a nominee or agent and not with a view towards
or for resale in connection with their distribution.
 
5.6 The Purchaser Can Protect Its Interest. Such Purchaser represents that by
reason of its, or of its management’s business and financial experience, such
Purchaser has the capacity to evaluate the merits and risks of its investment in
the applicable Note, the Warrants and the Securities and to protect its own
interests in connection with the transactions contemplated in this Agreement and
the Related Agreements. Further, such Purchaser is aware of no publication of
any advertisement in connection with the transactions contemplated in the
Agreement or the Related Agreements.
 
5.7 Accredited Investor. Such Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
 
5.8 Legends.
 
(a) The Warrant Shares, if issued pursuant to the ICF Warrants, if not issued by
DWAC system (as defined in Section 9.1(b)), shall bear a legend which shall be
in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ICF THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b) The ICF Warrants shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ICF
THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
19

--------------------------------------------------------------------------------


 
(c) The Warrant Shares, if issued pursuant to the TNEC Warrants, if not issued
by DWAC system, shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO TNEC THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(d) The TNEC Warrants shall bear substantially the following legend:
 
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO TRUE
NORTH ENERGY CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
6. Covenants of the Companies. Each Company covenants and agrees with each
Creditor Party as follows:
 
6.1 Stop Orders. TNEC, and to the extent the ICF Common Stock is publicly
traded, ICF, will advise the Agent, promptly after it receives notice of
issuance by the SEC, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of such Company, or of the suspension of the
qualification of such Company’s Common Stock for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.
 
6.2 Listing. TNEC, and to the extent the ICF Common Stock is publicly traded,
ICF, shall promptly secure the listing or quotation, as applicable, of the
shares of such Company’s Common Stock issuable upon the exercise of any of the
Warrants on the Principal Market upon which shares of such Company’s Common
Stock are listed or quoted for trading, as applicable (subject to official
notice of issuance) and shall maintain such listing or quotation, as applicable,
so long as any other shares of such Company’s Common Stock shall be so listed or
quoted, as applicable. TNEC, and to the extent the ICF Common Stock is publicly
traded, ICF, will maintain the listing or quotation, as applicable, of such
Company’s Common Stock on the Principal Market, and will comply in all material
respects with such Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers (“NASD”) and
such exchanges, as applicable.
 
20

--------------------------------------------------------------------------------


 
6.3 Market Regulations. Such Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the applicable Securities to
each Purchaser and promptly provide copies thereof to such Purchaser.
 
6.4 Disclosure Controls. To the extent ICF’s common stock is publicly traded,
ICF shall maintain Disclosure Controls designed to ensure that information
required to be disclosed by such Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the rules and forms of the SEC.
 
6.5 Reporting Requirements. Such Company will deliver, or cause to be delivered,
to the Agent each of the following, which shall be in form and detail acceptable
to the Agent:
 
(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of such Company, each of such Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by such Company and
acceptable to the Agent (the “Accountants”), which annual financial statements
shall be without qualification and shall include such Company’s and each of its
Subsidiaries’ balance sheet as at the end of such fiscal year and the related
statements of each of such Company’s and each of its Subsidiaries’ income,
retained earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis to include each Company, each Subsidiary of
each Company and each of their respective affiliates, all in reasonable detail
and prepared in accordance with GAAP, together with (i) if and when available,
copies of any management letters prepared by the Accountants; and (ii) a
certificate of such Company’s President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Event of Default (as defined in each Note) and, if so, stating
in reasonable detail the facts with respect thereto;
 
(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of such Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of such Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include each Company, each Subsidiary of each Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of such Company’s President, Chief Executive
Officer or Chief Financial Officer, stating (i) that such financial statements
have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Event of Default (as defined in each Note) not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto;
 
21

--------------------------------------------------------------------------------


 
(c) As soon as available and in any event within fifteen (15) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of such Company and of each its
Subsidiaries as at the end of and for such month and for the year to date period
then ended, prepared on a consolidating and consolidated basis to include each
Company, each Subsidiary of each Company and each of their respective
affiliates, in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year, all prepared in
accordance with GAAP, subject to year-end adjustments and accompanied by a
certificate of such Company’s President, Chief Executive Officer or Chief
Financial Officer, stating (i) that such financial statements have been prepared
in accordance with GAAP, subject to year-end audit adjustments, and (ii) whether
or not such officer has knowledge of the occurrence of any Event of Default (as
defined in each Note) not theretofore reported and remedied and, if so, stating
in reasonable detail the facts with respect thereto; and
 
(d) TNEC, and to the extent the ICF Common Stock is publicly traded, ICF shall
timely file with the SEC all reports required to be filed pursuant to the
Exchange Act and refrain from terminating its status as an issuer required by
the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination. Promptly after
(i) the filing thereof, copies of the such Company’s most recent registration
statements and annual, quarterly, monthly or other regular reports which such
Company files with the Securities and Exchange Commission (the “SEC”), and (ii)
the issuance thereof, copies of such financial statements, reports and proxy
statements as such Company shall send to its stockholders; and
 
(e) Such Company shall deliver, or cause the applicable Subsidiary of such
Company to deliver, such other information as the Agent or any Purchaser shall
reasonably request.
 
6.6 Use of Funds. The Companies shall use the proceeds of the sale of the Notes
and the Warrants solely for the following: (a) for the purpose of acquiring the
oil and gas properties described in the Acquisition Agreement, (b) to fund the
payments and each Creditor Party’s legal and due diligence expenses, each as set
forth in Section 2 hereof and (c) for general working capital purposes.
 
6.7 Access to Facilities. Each Company and each of its Subsidiaries will permit
any representatives designated by the Agent (or any successor of the Agent),
upon reasonable notice and during normal business hours, at such person’s
expense and accompanied by a representative of such Company or any Subsidiary
(provided that no such prior notice shall be required to be given and no such
representative of such Company or any Subsidiary shall be required to accompany
the Agent in the event the Agent believes such access is necessary to preserve
or protect the Collateral (as defined in any Security Document) or following the
occurrence and during the continuance of an Event of Default (as defined in each
Note)), to:
 
(a) visit and inspect any of the properties of such Company or any of its
Subsidiaries;
 
22

--------------------------------------------------------------------------------


 
(b) examine the corporate and financial records of such Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and
 
(c) discuss the affairs, finances and accounts of such Company or any of its
Subsidiaries with the directors, officers and independent accountants of such
Company or any of its Subsidiaries.
 
Notwithstanding the foregoing, no Company nor any of its Subsidiaries will
provide any material, non-public information to any Creditor Party unless such
Creditor Party signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.
 
6.8 Taxes. Each Company and each of its Subsidiaries will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all taxes,
assessments and governmental charges or levies imposed upon the income, profits,
property or business of such Company and its Subsidiaries; provided, however,
that any such tax, assessment, charge or levy need not be paid currently if (a)
the validity thereof shall currently and diligently be contested in good faith
by appropriate proceedings, (b) such tax, assessment, charge or levy shall have
no effect on the lien priority of the Agent in any property of such Company or
any of its Subsidiaries and (c) if such Company and/or such Subsidiary shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP; and provided, further, that such Company and its Subsidiaries will
pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.
 
6.9 Insurance.
 
(a) Each Company shall bear the full risk of loss from any loss of any nature
whatsoever with respect to the Collateral (as defined in each of the Security
Documents) and such Company and each of its Subsidiaries will, jointly and
severally, bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to the Agent, for the ratable benefit of
Purchasers, as security for the Obligations (as defined in each of the Security
Documents). Furthermore, such Company will insure or cause the Collateral to be
insured in the Agent’s name as an additional insured and lender loss payee, with
an appropriate loss payable endorsement in form and substance satisfactory to
the Agent, against loss or damage by fire, flood, sprinkler leakage, theft,
burglary, pilferage, loss in transit and other risks customarily insured against
by companies in similar business similarly situated as such Company and its
Subsidiaries including but not limited to workers compensation, public and
product liability and business interruption, and such other hazards as the Agent
shall specify in amounts and under insurance policies and bonds by insurers
acceptable to the Agent and all premiums thereon shall be paid by such Company
and the policies delivered to the Agent. If such Company or any of its
Subsidiaries fails to obtain the insurance and in such amounts of coverage as
otherwise required pursuant to this Section 6.9, the Agent may procure such
insurance and the cost thereof shall be promptly reimbursed by such Company and
shall constitute Obligations;
 
23

--------------------------------------------------------------------------------


 
(b) Each Company’s insurance coverage shall not be impaired or invalidated by
any act or neglect of such Company or any of its Subsidiaries and the insurer
will provide the Agent with no less than thirty (30) days notice prior of
cancellation; and
 
(c) The Agent, in connection with its status as a lender loss payee, will be
assigned at all times to a first lien position until such time as all the
Obligations have been indefeasibly satisfied in full.
 
6.10 Intellectual Property. Each Company and each of its Subsidiaries shall
maintain in full force and effect its existence, rights and franchises and all
licenses and other rights to use Intellectual Property owned or possessed by it
and reasonably deemed to be necessary to the conduct of its business.
 
6.11 Properties. Each Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each Company and each of
its Subsidiaries will at all times comply with each provision of all leases to
which it is a party or under which it occupies property if the breach of such
provision could, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.12 Confidentiality. No Company will, nor will it permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of any Creditor Party, unless expressly agreed to by such Creditor Party or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement. Notwithstanding the foregoing,
each Company may disclose any Creditor Party’s identity and the terms of this
Agreement and the Related Agreements to its current and prospective debt and
equity financing sources. Each Creditor Party shall be permitted to discuss,
distribute or otherwise transfer any non-public information of either Company
and its Subsidiaries in such Creditor Party’s possession now or in the future to
potential or actual (a) direct or indirect investors in such Creditor Party and
(b) third party assignees or transferees of all or a portion of the obligations
of such Company and/or any of its Subsidiaries hereunder and under the Related
Agreements, to the extent that such investor or assignee or transferee enters
into a confidentiality agreement for the benefit of such Company in such form as
may be necessary to addresses such Company’s Regulation FD requirements.
 
24

--------------------------------------------------------------------------------


 
6.13 Required Approvals. (a) Until such time as all Obligations (as defined in
any Security Document) shall have been indefeasibly paid in full, no Company,
without the prior written consent of the Agent, shall, or shall permit any of
its Subsidiaries to:
 
(i) (A) directly or indirectly declare or pay any dividends, other than
dividends paid to the Company or any of its wholly-owned Subsidiaries, provided,
however, so long as no Event of Default (as defined in each Note) shall have
occurred and be continuing, ICF shall not require the Agent’s prior written
consent to pay any dividends to TNEC and/or any Purchaser owning ICF Common
Stock, (B) issue any preferred stock that is mandatorily redeemable prior to the
one year anniversary of the Maturity Date (as defined in each Note) or (C)
redeem any of its preferred stock or other equity interests;
 
(ii) liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall any Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger, any Company or, in the case of merger not involving any
Company, such Subsidiary, as applicable, is the surviving entity));
 
(iii) become subject to (including, without limitation, by way of amendment to
or modification of) any agreement or instrument which by its terms would (under
any circumstances) restrict any Company’s or any of its Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;
 
(iv) materially alter or change the scope of the business of any Company and its
Subsidiaries taken as a whole; or
 
(v) (A) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) of the fair market value of any Company’s and its
Subsidiaries’ assets)) whether secured or unsecured other than (1) any Company’s
obligations owed to the Creditor Parties, (2) indebtedness set forth on Schedule
6.13 attached hereto and made a part hereof and any refinancings or replacements
thereof on terms no less favorable to the Purchasers than the indebtedness being
refinanced or replaced, and (3) any indebtedness incurred in connection with the
purchase of assets (other than equipment) in the ordinary course of business, or
any refinancings or replacements thereof on terms no less favorable to the
Purchasers than the indebtedness being refinanced or replaced, so long as any
lien relating thereto shall only encumber the fixed assets so purchased and no
other assets of any Company or any of its Subsidiaries; (B) cancel any
indebtedness owing to it in excess of $50,000 in the aggregate during any 12
month period; (C) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other person or
entity, except the endorsement of negotiable instruments by any Company or any
Subsidiary thereof for deposit or collection or similar transactions in the
ordinary course of business or guarantees of indebtedness otherwise permitted to
be outstanding pursuant to this clause (v).
 
25

--------------------------------------------------------------------------------


 
(b) No Company, without the prior written consent of the Agent, shall, nor shall
any Company permit any of its Subsidiaries to create or acquire any Subsidiary
after the date hereof unless (i) such Subsidiary is a wholly-owned Subsidiary of
any Company and (ii) such Subsidiary becomes a party to the Master Security
Agreement and the Stock Pledge Agreement (either by executing a new agreement, a
counterpart of an existing agreement or an assumption or joinder agreement in
respect of an existing agreement) and executes and delivers to the Agent a
guaranty in form and substance acceptable to Agent (which such guaranty shall be
deemed to be a “Related Agreement” hereunder) and, to the extent required by the
Agent, satisfies each condition of this Agreement and the Related Agreements as
if such Subsidiary were a Subsidiary on the Closing Date.
 
6.14 Reissuance of Securities. Each Company agrees to reissue the applicable
Warrant or Warrant Shares, as applicable, without the legends set forth in
Section 5.8 above at such time as:
 
(a) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or
 
(b) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.
 
Each Company agrees to cooperate with the Purchasers in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the applicable Company and its counsel
receive reasonably requested representations from the Purchasers and broker, if
any.
 
6.15 Opinion. On the Closing Date, each Company will deliver to the Creditor
Parties such opinions of counsel acceptable to the Agent from such Company’s
external legal counsel, including, without limitation, an opinion of counsel
substantially in the form attached hereto as Exhibit C. Each Company will
provide, at each Company’s joint and several expense, such other legal opinions
in the future as are deemed reasonably necessary by the Agent (and acceptable to
the Agent) in connection with the exercise of any of the Warrants.
 
6.16 Margin Stock. No Company will permit any of the proceeds of the Notes or
the Warrants to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.
 
6.17 FIRPTA. No Company or any of its Subsidiaries, is a “United States real
property holding corporation” as such term is defined in Section 897(c)(2) of
the Code and Treasury Regulation Section 1.897-2 promulgated thereunder and no
Company or any of its Subsidiaries shall at any time take any action or
otherwise acquire any interest in any asset or property to the extent the effect
of which shall cause such Company and/or such Subsidiary, as the case may be, to
be a “United States real property holding corporation” as such term is defined
in Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder.
 
26

--------------------------------------------------------------------------------


 
6.18 Financing Right of First Refusal.
 
(a) Until such time as all Obligations (as defined in any Security Documents)
shall have been indefeasibly paid in full, each Company hereby grants to the
Purchasers a right of first refusal to provide any Additional Financing (as
hereinafter defined in this clause (a)) to be issued by such Company and/or any
of its Subsidiaries, subject to the following terms and conditions. From and
after the date hereof, prior to the incurrence of any additional indebtedness
and/or the sale or issuance of any equity interests of any Company or any of its
Subsidiaries other than any indebtedness incurred in connection with the
transactions contemplated by that certain Purchase and Sale Agreement to be
entered into on or about October 1, 2007 among Angel LLC, CN Energy LLC, Swason
Energy Company, LLC, Fuel Exploration LLC, MHBR Energy, LLC, Rocky Mountain Rig
LLC and TNEC (an “Additional Financing”), the applicable Company and/or any
Subsidiary of such Company, as the case may be, shall notify the Agent of its
intention to enter into such Additional Financing. In connection therewith, the
applicable Company and/or the applicable Subsidiary thereof shall submit a fully
executed term sheet (a “Proposed Term Sheet”) to the Agent setting forth the
terms, conditions and pricing of any such Additional Financing (such financing
to be negotiated on “arm’s length” terms and the terms thereof to be negotiated
in good faith) proposed to be entered into by the applicable Company and/or such
Subsidiary. The Agent shall have the right, but not the obligation, to deliver
its own proposed term sheet (the “Purchaser Term Sheet”) setting forth the terms
and conditions upon which the Purchasers would be willing to provide such
Additional Financing to the applicable Company and/or such Subsidiary. The
Purchaser Term Sheet shall contain terms no less favorable to the applicable
Company and/or such Subsidiary than those outlined in Proposed Term Sheet. The
Agent shall deliver such Purchaser Term Sheet within ten (10) business days of
receipt of each such Proposed Term Sheet. If the provisions of the Purchaser
Term Sheet are at least as favorable to the applicable Company and/or such
Subsidiary, as the case may be, as the provisions of the Proposed Term Sheet,
the applicable Company and/or such Subsidiary shall enter into and consummate
the Additional Financing transaction outlined in the Purchaser Term Sheet.
 
(b) Until such time as all Obligations (as defined in any Security Documents)
shall have been indefeasibly paid in full, no Company will, nor will it permit
its Subsidiaries to, agree, directly or indirectly, to any restriction with any
person or entity which limits the ability of the Purchasers to consummate an
Additional Financing with any Company or any of its Subsidiaries.
 
6.19 Authorization and Reservation of Shares. Each Company shall at all times
have authorized and reserved a sufficient number of shares of such Company’s
Common Stock to provide for the exercise of any or all of the Warrants issued by
such Company to the Purchasers.
 
27

--------------------------------------------------------------------------------


 
6.20 Summaries; Reports. ICF shall deliver to the Agent, between the 22nd and
last day of each month, summaries of its lease operating expenses and production
relating to its oil and gas properties as and for the immediately preceding
month. ICF shall deliver to the Agent, between the 22nd and last day of each
month, or at such other time as the Agent shall request, an economic reserve
report prepared by a registered professional engineer acceptable to the Agent.
 
6.21 Lockbox Accounts. ICF will maintain one or more lockbox accounts with one
or more banks acceptable to the Agent into which the account debtors obligated
in respect of the Collateral shall be directed to remit all payments in respect
thereof.
 
6.22 Prohibitions of Payment Under Subordinated Debt Documentation. Neither
Company nor any of their Subsidiaries shall, without the prior written consent
of the Agent, make any payments in respect of the indebtedness evidenced by the
Subordinated Debt Documentation unless such payments are expressly permitted by
the applicable Subordination Agreement. For the purposes hereof, “Subordination
Agreement” shall mean those subordination agreements listed on Schedule 6.22
hereof, as each such agreement may be amended, modified and supplemented from
time to time. The provisions of this Section 6.22 shall not be subject to any
cure or grace period notwithstanding any term or provision of this Agreement or
any Related Agreement to the contrary.
 
6.23 Financial Statements; Other Information. The Companies will furnish to the
Agent:
 
(a) Notice of Sales of Oil and Gas Properties. In the event any Company intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties,
prior written notice of such disposition, the price thereof and the anticipated
date of closing and any other details thereof requested by the Agent.
 
(b) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of sold production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
 
6.24 Operation and Maintenance of Oil and Gas Properties. Each Company, at its
own expense, will:
 
(a) operate its Oil and Gas Properties or cause such Oil and Gas Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in material compliance with all applicable contracts and
agreements and in material compliance with all governmental requirements,
including, without limitation, applicable pro ration requirements and
environmental laws, and all applicable laws, rules and regulations of every
other governmental authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of hydrocarbons and other minerals therefrom.
 
28

--------------------------------------------------------------------------------


 
(b) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged in accordance with prudent operator standards,
all delay rentals, royalties, expenses and indebtedness accruing under the
leases or other agreements affecting or pertaining to its Oil and Gas Properties
and will do all other things necessary to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder.
 
(c) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
 
(d) operate its Oil and Gas Properties or cause or make reasonable and customary
efforts to cause such Oil and Gas Properties to be operated in accordance with
the practices of the industry and in material compliance with all applicable
contracts and agreements.
 
(e) to the extent the Company is not the operator of any Property, such Company
shall use reasonable efforts to cause the operator to comply with this Section
6.24.
 
6.25 Reserve Reports.
 
(a) On or before March 1st and September 1st of each year, commencing January 1,
2008, the Companies shall furnish to the Agent a reserve report evaluating the
Oil and Gas Properties of the Companies as of the immediately preceding January
1 or July 1, as applicable. The reserve report as of January 1 of each year
shall be prepared by one or more approved petroleum engineers, and the July 1
reserve report of each year shall be prepared by or under the supervision of the
chief engineer of the Companies who shall certify such reserve report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding January 1 reserve report.
 
(b) With the delivery of each reserve report, the Companies shall provide to the
Agent a certificate certifying that in all material respects: (i) the
information contained in the reserve report and any other information delivered
in connection therewith is true and correct, (ii) the Companies have good and
defensible title to the working interests and net revenue interests in the Oil
and Gas Properties evaluated in such reserve report and such Oil and Gas
Properties are free of all liens except for liens permitted by Section 4.9,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments with respect to its Oil
and Gas Properties evaluated in such reserve report which would require either
Company to deliver hydrocarbons either generally or produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their Oil and Gas Properties have been sold since
the date of the last certificate, (v) attached to the certificate is a list of
all marketing agreements entered into subsequent to the later of the date hereof
or the most recently delivered reserve report, and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such reserve report.
 
29

--------------------------------------------------------------------------------


 
6.26 Marketing Activities. The Companies will not engage in marketing activities
for any hydrocarbons or enter into any contracts related thereto other than (a)
contracts for the sale of hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Companies that the Companies have the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (b) other contracts for the
purchase and/or sale of hydrocarbons of third parties (i) which have generally
offsetting provisions (i.e. corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (ii) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.
 
6.27 Sale of Oil and Gas Properties. The Companies will not sell, assign,
farm-out, convey or otherwise transfer any Oil and Gas Property or related
equipment except for (a) the sale of hydrocarbons in the ordinary course of
business; (b) farmouts in the ordinary course of business of undeveloped acreage
or undrilled depths and assignments in connection with such farmouts; (c) the
sale or transfer of equipment that is no longer necessary for the business of
the Companies or is replaced by equipment of at least comparable value and use;
(d) the sale or other disposition of any Oil and Gas Property or any interest
therein; provided that (i) 100% of the consideration received in respect of such
sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property or interest therein, and (iii) the
Companies will apply the net proceeds from any such sale to prepay the
Obligations to the extent of such net proceeds.
 
6.28 Gas Imbalances, Take-or-Pay or Other Prepayments. The Companies will not
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil
and Gas Properties that would require either Company to deliver hydrocarbons at
some future time without then or thereafter receiving full payment therefor.
 
6.29 Swap Agreements. The Companies will not enter into any Swap Agreements.
 
6.30 Investor Relations/Public Relations. Each Company hereby agrees to
incorporate into its annual budget an amount of funds necessary to maintain a
comprehensive investor relations and public relations program (an “IR/PR
Program”), which IR/PR Program shall incorporate elements customarily utilized
by companies of similar size and in a similar industry as such Company and its
Subsidiaries.
 
30

--------------------------------------------------------------------------------


 
6.31 Board Observation Rights. Until such time as all Obligations (as defined in
each Security Document) for indebtedness have been indefeasibly paid in full,
the Creditor Parties will be entitled to the following board observation rights
(“Board Observation Rights”): ICF shall permit one representative on behalf of
the Creditor Parties to attend all meetings of the board of directors of ICF
(the “Board of Directors”) in a non-voting observer capacity, which observation
right shall include the ability to observe discussions of the Board of
Directors, and shall provide such representative with copies of all notices,
minutes, written consents, and other materials that it provides to members of
the Board of Directors, at the time it provides them to such members. The
observation right may be exercised in person or via telephone or videophone
participation. Each Creditor Party agrees, on behalf of itself and any
representative exercising the observation rights set forth herein, that so long
as it shall exercise its observation right (a) it shall hold in strict
confidence pursuant to a confidentiality and non-disclosure agreement (in form
and substance satisfactory to such Creditor Party) all information and materials
that it may receive or be given access to in connection with meetings of the
Board of Directors and to act in a fiduciary manner with respect to all
information so provided (provided that this shall not limit its ability to
discuss such matters with its officers, directors or legal counsel, as
necessary), and (b) the Board of Directors may withhold from it certain
information or material furnished or made available to the Board of Directors or
exclude it from certain confidential “closed sessions” of the Board of Directors
if the furnishing or availability of such information or material or its
presence at such “closed sessions” would jeopardize ICF’s attorney-client
privilege or if the Board of Directors otherwise reasonably so requires. The
Board Observation Rights set forth in this Section 6.31 shall automatically
terminate and be of no further force or effect upon the indefeasibly payment in
full of all Obligations (as defined in each Security Document) for indebtedness.
 
7. Covenants of the Creditor Parties. Each Creditor Party covenants and agrees
with the Companies as follows:
 
7.1 Confidentiality. No Creditor Party will disclose, nor will it include in any
public announcement, the name of any Company, unless expressly agreed to by such
Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.
 
7.2 Non Public Information. No Purchaser will effect any sales in the shares of
Common Stock while in possession of material, non-public information regarding
any Company if such sales would violate applicable securities law.
 
7.3 Limitation on Acquisition of Common Stock of any Company. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between any Purchaser and any Company, such Purchaser may not
acquire stock in any Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
any Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest (including any original issue discount)
payable by any Company to such Purchaser not to qualify as “portfolio interest”
within the meaning of Section 881(c)(2) of the Code, by reason of Section
881(c)(3) of the Code, taking into account the constructive ownership rules
under Section 871(h)(3)(C) of the Code (the “Stock Acquisition Limitation”). The
Stock Acquisition Limitation shall automatically become null and void without
any notice to any Company upon the earlier to occur of either (a) the delivery
of a Notice of Redemption (as defined in each Note) or (b) the existence of an
Event of Default (as defined in each Note).
 
31

--------------------------------------------------------------------------------


 
7.4 Release of Colorado and Alaska Collateral. If twelve (12) months after the
date hereof, the Companies are current in their payments under the Notes and no
Event of Default (as defined in each Note) has occurred and is continuing, then
the Agent shall release, or cause the release of, the liens and security
interests created solely under the Deeds of Trust on the Alaska Property and the
Colorado Property and any other documents entered into in connection with such
Deeds of Trust and shall execute and deliver all agreements and other documents
reasonably requested by the Companies to effect and evidence such release. For
purposes of clarification, the foregoing lien release shall not be deemed to
release in any manner whatsoever, and the Agent hereby retains all such liens
and security interests, on all assets of the Companies other than the Alaska
Property and the Colorado Property.
 
8. Covenants of the Companies and the Creditor Parties Regarding
Indemnification.
 
8.1 Company Indemnification. Each Company agrees to indemnify, hold harmless,
reimburse and defend, on a joint and several basis, each Creditor Party, each of
such Creditor Party’s officers, directors, agents, affiliates, control persons,
and principal shareholders, against all claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon such Creditor Party which result, arise out of or
are based upon: (a) any misrepresentation by any Company or any of its
Subsidiaries or breach of any warranty by any Company or any of its Subsidiaries
in this Agreement, any other Related Agreement or in any exhibits or schedules
attached hereto or thereto; or (b) any breach or default in performance by any
Company or any of its Subsidiaries of any covenant or undertaking to be
performed by any Company or any of its Subsidiaries hereunder, under any other
Related Agreement or any other agreement entered into by any Company and/or any
of its Subsidiaries and such Creditor Party relating hereto or thereto; or (c)
(i) unless such violation is caused by the gross negligence or willful
misconduct of such Creditor Party, the violation of any local, state or federal
law, rule or regulation pertaining to environmental regulation, contamination or
cleanup (collectively, “Environmental Laws”), including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §9601 et seq. and 40 CFR §302.1 et seq.), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. §6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. §1251 et seq., and 40 CFR §116.1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.) and the regulations
promulgated pursuant to said laws, all as amended and relating to or affecting
any Company and/or any Subsidiary of any Company and any Company’s and/or any
Company’s Subsidiary’s properties, whether or not caused by or within the
control of such Creditor Party and/or (ii) unless such presence, release or
threat of release is caused by the gross negligence or willful misconduct of
such Creditor Party, the presence, release or threat of release of any Hazardous
Materials (including, without limitation, asbestos, polychlorinated biphenyls,
petroleum products, flammable explosives, radioactive materials, infectious
substances or raw materials which include hazardous constituents) on, in, under
or affecting all or any portion of any property of any Company and/or any
Subsidiary of any Company or any surrounding areas, in all other cases,
regardless of whether or not caused by or within the control of such Creditor
Party.
 
32

--------------------------------------------------------------------------------


 
8.2 Creditor Party Indemnification. Each Creditor Party agrees to indemnify,
hold harmless, reimburse and defend each Company and each of such Company’s
officers, directors, agents, affiliates, control persons and principal
shareholders, at all times against any claims, costs, expenses, liabilities,
obligations, losses or damages (including reasonable legal fees) of any nature,
incurred by or imposed upon such Company which result, arise out of or are based
upon: (i) any misrepresentation by such Creditor Party or breach of any warranty
by such Creditor Party in this Agreement or in any exhibits or schedules
attached hereto or any Related Agreement; or (ii) any breach or default in
performance by such Creditor Party of any covenant or undertaking to be
performed by such Creditor Party hereunder, or any other agreement entered into
by such Company and such Creditor Party relating hereto.
 
9. Exercise of the Warrants.
 
9.1 Mechanics of Exercise.
 
(a) Provided any Purchaser has notified the applicable Company of such
Purchaser’s intention to sell the Warrant Shares and the Warrant Shares are
included in an effective registration statement or are otherwise exempt from
registration when sold: (i) upon the exercise of the respective Warrant or part
thereof, such Company shall, at its own cost and expense, take all necessary
action (including the issuance of an opinion of counsel reasonably acceptable to
such Purchaser following a request by such Purchaser) to assure that such
Company’s transfer agent shall issue shares of such Company Common Stock in the
name of such Purchaser (or its nominee) or such other persons as designated by
such Purchaser in accordance with Section 9.1(b) hereof and in such
denominations to be specified representing the number of Warrant Shares issuable
upon such exercise; and (ii) such Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of such
Company Common Stock and that after the Effectiveness Date (as defined in the
Registration Rights Agreement) the Warrant Shares issued will be freely
transferable subject to the prospectus delivery requirements of the Securities
Act and the provisions of this Agreement, and will not contain a legend
restricting the resale or transferability of the Warrant Shares.
 
(b) Each Purchaser will give notice of its decision to exercise its right to
exercise of the Warrants or part thereof by telecopying or otherwise delivering
an executed and completed notice of the number of shares to be subscribed to the
applicable Company (the “Form of Subscription”). No Purchaser will be required
to surrender the respective Warrant(s) until such Purchaser receives a credit to
the account of such Purchaser’s prime broker through the DWAC system (as defined
below), representing the Warrant Shares or until the respective Warrant(s) has
been fully exercised. Each date on which a Form of Subscription is telecopied or
delivered to the applicable Company in accordance with the provisions hereof
shall be deemed an “Exercise Date”. Pursuant to the terms of the Form of
Subscription, the applicable Company will issue instructions to the transfer
agent accompanied by an opinion of counsel within one (1) business day of the
date of the delivery to the applicable Company of the Form of Subscription and
shall cause the transfer agent to transmit the certificates representing the
Warrant Shares set forth in the applicable Form of Subscription to the Holder by
crediting the account of the applicable Purchaser’s prime broker with the
Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission
(“DWAC”) system within four (4) business days after receipt by the applicable
Company of the Form of Subscription (the “Delivery Date”).
 
33

--------------------------------------------------------------------------------


 
(c) Each Company understands that a delay in the delivery of the Warrant Shares
in the form required pursuant to Section 9 hereof beyond the Delivery Date could
result in economic loss to the applicable Purchaser. In the event that the
applicable Company fails to direct its transfer agent to deliver the Warrant
Shares to such Purchaser via the DWAC system within the time frame set forth in
Section 9.1(b) above and the Warrant Shares are not delivered to such Purchaser
by the Delivery Date, as compensation to such Purchaser for such loss, each
Company jointly and severally agrees to pay late payments to such Purchaser for
late issuance of the Warrant Shares in the form required pursuant to Section 9
hereof upon exercise of either or both of the Warrants in the amount equal to
the greater of: (i) $500 per business day after the Delivery Date; or (ii) such
Purchaser’s actual damages from such delayed delivery. Each Company shall
jointly and severally pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages. Such
documentation shall show the number of shares of Common Stock such Purchaser is
forced to purchase (in an open market transaction) which such Purchaser
anticipated receiving upon such exercise, and shall be calculated as the amount
by which (x) such Purchaser’s total purchase price (including customary
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the aggregate amount of the Exercise Price for the Warrants, for
which such Form of Subscription was not timely honored.
 
10. Registration Rights.
 
10.1 Registration Rights Granted. Each Company hereby grants registration rights
to each Purchaser pursuant to the respective Registration Rights Agreement.
 
10.2 Offering Restrictions. Except as previously disclosed in, in the case of
TNEC, the SEC Reports or in the Exchange Act Filings, or, in the case of each
Company, stock or stock options granted to employees or directors of any Company
(these exceptions hereinafter referred to as the “Excepted Issuances”), no
Company or any of its Subsidiaries will, prior to the full exercise by the
Purchasers of the Warrants, (a) enter into any equity line of credit agreement
or similar agreement or (b) issue, or enter into any agreement to issue, any
securities with a variable/floating conversion and/or pricing feature which are
or could be (by conversion or registration) free-trading securities (i.e. common
stock subject to a registration statement).
 
11. Miscellaneous.
 
11.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
34

--------------------------------------------------------------------------------


 
(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SUCH COMPANY,
ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
EACH CREDITOR PARTY AND EACH COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL (AS DEFINED IN ANY SECURITY DOCUMENT) OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN ANY SECURITY DOCUMENT), OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY CREDITOR PARTY. EACH
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.8 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY
AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
35

--------------------------------------------------------------------------------


 
11.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.
 
11.3 Survival. The covenants set forth in Sections 6.1, 6.2, 6.3, 6.4, 6.14,
6.15, 6.16, 6.17 and 6.19 and the representations, warranties and agreements
made herein shall survive any investigation made by the Agent and the closing of
the transactions contemplated hereby to the extent provided therein. The
remainder of the covenants not specifically listed in the preceding sentence
shall terminate and be of no further force and effect when the Obligations (as
defined in any Security Document) shall have been indefeasibly paid in full. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of any Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by such Company hereunder solely as of the date
of such certificate or instrument. All indemnities set forth herein shall
survive the execution, delivery and termination of this Agreement and the Notes
and the making and repayment of the obligations arising hereunder, under the
Notes and under the other Related Agreements.
 
11.4 Successors.
 
(a) Except as otherwise expressly provided herein, the provisions hereof shall
inure to the benefit of, and be binding upon, the successors, heirs, executors
and administrators of the parties hereto and shall inure to the benefit of and
be enforceable by each person or entity which shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by any Purchaser pursuant to Rule 144 or an effective registration
statement. Each Purchaser may assign any or all of the Obligations to any Person
and, subject to acceptance and recordation thereof by the Agent pursuant to
Section 11.4(b) and receipt by the Agent of a copy of the agreement or
instrument pursuant to which such assignment is made (each such agreement or
instrument, an “Assignment Agreement”), any such assignee shall succeed to all
of such Purchaser’s rights with respect thereto; provided that no Purchaser
shall be permitted to assign its rights hereunder or under any Related Agreement
to a competitor of any Company unless an Event of Default (as defined in each
Note) has occurred and is continuing. Each Purchaser may from time to time sell
or otherwise grant participations in any of the Obligations (as defined in each
Security Document) and the holder of any such participation shall, subject to
the terms of any agreement between such Purchaser and such holder, be entitled
to the same benefits as such Purchaser with respect to any security for the
Obligations (as defined in each Security Document) in which such holder is a
participant. Each Company agrees that each such holder may exercise any and all
rights of banker’s lien, set-off and counterclaim with respect to its
participation in the Obligations (as defined in each Security Document) as fully
as though such Company were directly indebted to such holder in the amount of
such participation. No Company may assign any of its rights or obligations
hereunder without the prior written consent of the Agent. All of the terms,
conditions, promises, covenants, provisions and warranties of this Agreement
shall inure to the benefit of each of the undersigned, and shall bind the
representatives, successors and permitted assigns of each Company.
 
36

--------------------------------------------------------------------------------


 
(b) The Agent shall maintain, or cause to be maintained, for this purpose only
as agent of each Company, (i) a copy of each Assignment Agreement delivered to
it and (ii) a registry within the meaning of US Treasury Regulation Section
15f.103-1(c) (the “Register”), in which it will register the name and address of
each Purchaser and the name and address of each assignee of each Purchaser under
this Agreement, and the principal amount of the Notes owing to each such
Purchaser pursuant to the terms hereof and each Assignment Agreement. Each
Company and each Creditor Party shall treat each Person whose name is recorded
in the Register as a Purchaser pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary or any notation of ownership or other writing or any Note. The Register
shall be available for inspection by any Company or any Purchaser, at any
reasonable time and from time to time, upon reasonable prior notice.
 
11.5 Entire Agreement; Maximum Interest. This Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by such Company to the Purchasers
and thus refunded to such Company.
 
11.6 Amendment and Waiver.
 
(a) This Agreement may be amended or modified only upon the written consent of
the Companies and the Creditor Parties.
 
(b) The obligations of each Company and the rights of the Creditor Parties under
this Agreement may be waived only with the written consent of the Creditor
Parties.
 
(c) The obligations of the Creditor Parties and the rights of the Companies
under this Agreement may be waived only with the written consent of the
Companies.
 
37

--------------------------------------------------------------------------------


 
11.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
11.8 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:
 
(a) upon personal delivery to the party to be notified;
 
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
 
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to any Company, to:
 
c/o True North Energy Corporation
 
1400 Woodloch Forest Drive
Suite 530
The Woodlands, Texas 77380
Attention: Chief Executive Officer
Facsimile: (832) 553-7244
         
with a copy to:
         
Gordon Arata McCollam Duplantis & Eagan, LLP
2200 West Loop South
Suite 1050
Houston, Texas 77027
Attention: J. Lanier Yeates
Facsimile: (713) 333-5501
     
If to the Creditor Parties, to:
 
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Attention: Portfolio Services
Facsimile: 212-581-5037
         
with a copy to:
         
Portfolio Services
Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
Facsimile: 212-581-5037
         
and to:
         
Scott J. Giordano, Esq.
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Facsimile: 212-407-4990
 
If to a Purchaser, to the address indicated under its signature on the signature
pages hereto,

 
38

--------------------------------------------------------------------------------


 
or at such other address as any Company or any Creditor Party may designate by
written notice to the other parties hereto given in accordance herewith.
 
11.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
11.10 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
11.11 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
 
11.12 Broker’s Fees. Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.
 
11.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.
 
39

--------------------------------------------------------------------------------


 
11.14 Joint and Several Obligations.
 
(a) All obligations and liabilities of each Company to each Creditor Party (the
“Obligations”) shall be joint and several, and such obligations and liabilities
on the part of the Companies shall in no way be affected by any extensions,
renewals and forbearance granted by the Creditor Parties to any Company, failure
of the Creditor Parties to give any Company any notice, any failure of the
Creditor Parties to pursue to preserve its rights against any Company, the
release by the Agent of any collateral now or thereafter acquired from any
Company, and such agreement by any Company to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by any
Creditor Party to any Company or any collateral for such Obligations or the lack
thereof.
 
(b) Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other person or
entity directly or contingently liable for the Obligations, or against or with
respect to any other’s property (including, without limitation, any property
which is collateral for the Obligations), arising from the existence or
performance of this Agreement, until all Obligations have been indefeasibly paid
in full and this Agreement has been irrevocably terminated.
 
(c) Each Company represents and warrants to each Creditor Party that (i)
Companies have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of Companies are closely related to, and
substantially benefit, the business and corporate activities of Companies, (iii)
the financial and other operations of Companies are performed on a combined
basis as if Companies constituted a consolidated corporate group and (iv)
Companies will receive a substantial economic benefit from entering into this
Agreement and will receive a substantial economic benefit from all amounts
advanced by any Purchaser to each Company in connection with the transactions
contemplated hereby, in each case, whether or not such amount is used directly
by any Company.
 
11.15 Agency. Each Purchaser hereby irrevocably designates and appoints the
Agent as the agent of such Purchaser under this Agreement and the Related
Agreements, and each such Purchaser irrevocably authorizes the Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the Related Agreements and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the Related Agreements, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Related Agreement or otherwise exist against the Agent.
 
[The Remainder of this Page is Intentionally Left Blank.]


40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANIES:
 
AGENT:
      TRUE NORTH ENERGY CORPORATION  
VALENS U.S. SPV I, LLC, as Agent
                By: Valens Capital Management, LLC, its investment manager      
    By:
/s/ John I. Folnovic
  By:
/s/ Eugene Grin
 
Name:
Title:
   
Name: Eugene Grin
Title: Authorized Signatory
                PURCHASERS:           ICF ENERGY CORPORATION   VALENS U.S. SPV
I, LLC             By: Valens Capital Management, LLC, its investment manager  
        By:
/s/ John I. Folnovic
  By:
/s/ Eugene Grin 
 
Name:
Title:
   
Name: Eugene Grin
Title: Authorized Signatory
                 
Address for notices:
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017
                VALENS OFFSHORE SPV II, CORP.                  By: Valens
Capital Management, LLC, its investment manager                 By:
/s/ Eugene Grin
       
Name: Eugene Grin
Title: Authorized Signatory
                 
Address for notices:
c/o Valens Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017

 

--------------------------------------------------------------------------------


 
SCHEDULE 1


NAME
 
NOTE AMOUNT
     
Valens U.S. SPV I, LLC
 
$1,875,404
     
Valens Offshore SPV II, CORP.
 
$1,874,596

 
 

--------------------------------------------------------------------------------


 
SCHEDULE 4.2



1. TNEC holds 100% of the issued and outstanding shares of its only subsidiary -
ICF Energy Corporation.


2. ICF Energy Corporation has no subsidiaries.
 

--------------------------------------------------------------------------------



SCHEDULE 4.3



1. Pursuant to two promissory notes of TNEC made payable to EH&P Investments AG
(each in the principal amount of $250,000, one dated April 10, 2007 and the
other dated May 15, 2007) issued in replacement of a promissory note in the
principal amount of $500,000 and made payable to EH&P Investments AG dated March
30, 2007, TNEC has issued the following Warrants: Warrant dated August 30, 2007
for the purchase of 182,249 shares of common stock of TNEC at a purchase price
of $1.92 per share and Warrant dated August 30, 2007 for the purchase of 298,330
shares of common stock of TNEC at a purchase price of $1.17 per share (each
subject to adjustment of the purchase price upon split, subdivision, stock
dividend or combination of shares). The Warrants are exercisable for a period of
three years from the date of the Warrants.


2. TNEC is currently negotiating with Angel, LLC, CN Energy, LLC, Swanson Energy
Company, LLC, Fuel Exploration, LLC, MHBR Energy, LLC and Rocky Mountain Rig,
LLC (collectively, the “Sellers”) for the purchase of certain oil, gas and
mineral properties and other related assets held by Sellers in the State of
Wyoming (the “Powder River Acquisition”). If the sale is consummated, it is
anticipated that a portion of the purchase price will be paid to Sellers in the
form of 23,346,304 shares of TNEC’s common stock. The purchase and sale
agreement between Sellers and TNEC has not been fully negotiated and remains
subject to change in regard to the number of shares of TNEC’s common stock, if
any, that will be issued pursuant to the Powder River Acquisition.


3. Pursuant to the Purchase and Sale Agreement by and between Prime Natural
Resources, Inc. (“Prime”) and ICF Energy Corporation executed August 31, 2007,
TNEC will be required to issue 1,928,375 shares of TNEC’s common stock to Prime
at the closing of such transaction.
 

--------------------------------------------------------------------------------


 
SCHEDULE4.6



1.  Promissory notes of TNEC made payable to EH&P Investments AG described in
Item 1 on Schedule 4.3.


2. Retainer Agreement between TNEC and Gottbetter & Partners, LLP dated March 1,
2006 for the preparation and filing of certain specified SEC documents,
effective through February 28, 2008. This agreement provides for the payment of
a flat monthly fee of $5,000 for providing certain services described therein
and for the payment of all other legal services on a hourly basis in accordance
with the schedule attached thereto.


3. Agreement by and between Energy Capital Solutions, L.P. (“ECS”) and TNEC for
financial advisory services dated February 28, 2007 (“ECS Agreement”).


4. Premium Financing Agreement by and between Talbot Premium Financing and TNEC
dated February 14, 2007 wherein TNEC agreed to make nine monthly payments of
$28,756.81 each beginning March 1, 2007 and concluding on November 1, 2007 for
the purpose of financing the balance owed on TNEC’s insurance premiums for the
12 month term commencing 1-29-07.


5. Investor Relations Service Agreement by and between Senergy Communications
Inc. (“Senergy”) and TNEC dated May 1, 2006 which provides that TNEC will pay
Senergy $6,000 per month for the services listed therein and will pay additional
amounts approved in advance by TNEC for additional services . 


6. The agreements between TNEC and its legal and other advisors related to the
Powder River Acquisition.


7. The agreements between TNEC and its legal and other advisors related to the
acquisition and financing of the assets being acquired from Prime Natural
Resources, Inc.
 

--------------------------------------------------------------------------------



SCHEDULE 4.7



1. TNEC from time to time engages Gordon, Arata, McCollam, Duplantis & Eagan
L.L.P. (“Gordon Arata”) to provide legal advice and services to TNEC. J. Lanier
Yeates, a partner in Gordon Arata, is a stockholder of TNEC as a result of
having been appointed to TNEC’s Advisory Board. (As described in TNEC’s Exchange
Act filings, members of the Advisory Board receive shares of TNEC’s common stock
as compensation for their services to the Company.)


2. The following interests in leases in the State of Alaska (Cook Inlet) are
currently held in the name of Massimilliano Pozzoni, a shareholder, officer and
director of TNEC. Mr. Pozzoni and TNEC have agreed that when Mr. Pozzoni’s
leasehold interests are recorded with the Alaska Department of Natural
Resources, Mr. Pozzoni will assign his leasehold interests to TNEC. 


% Interest
 
Tract #
 
ADL #
 
Township
 
Range
 
Sections
 
Issued Acreage
25%
 
CI-2003-495
 
390383
 
12N
 
10W
 
5, 7, 8
 
926.51
50%
 
CIA-2005-111
 
390722
 
4N
 
18W
 
1, 2, 3, 10, 11, 12, 13, 14, 15
 
5760
50%
 
CIA-2005-151
 
390723
 
5N
 
17W
 
19, 20, 21, 28, 29, 30, 31, 32, 33
 
5747
75%
 
CIA-2005-498
 
390745
 
12N
 
10W
 
17, 20
 
471



Mr. Pozzoni and TNEC have agreed that when Mr. Pozzoni acquires title to the
following interests in leases in the State of Alaska (Cook Inlet), he will
assign such leasehold interests to TNEC. (A sufficient number of assignments of
these interests to Mr. Pozzoni were not executed, and since the time the initial
assignments were executed, the assignee has died. Replacement assignments are
being requested from the estate of the deceased assignee for recordation).
 
% Interest
 
Tract #
 
ADL #
 
Township
 
Range
 
Sections
 
Issued Acreage
25%
 
CI-2002-0108
 
390087
 
4N
 
17W
 
4, 5, 6, 7, 8, 9, 16, 17, 18
 
5646
25%
 
CI-2003-495
 
390383
 
12N
 
10W
 
5 , 7, 8
 
926.51
50%
 
CI-2001-0546
 
389932
 
13N
 
9W
 
8
 
640 m/l




--------------------------------------------------------------------------------


 
SCHEDULE 4.9


1. The representations and warranties with respect to title to the Texas
leasehold interests are based upon the Limited Title Opinions rendered by Gordon
Arata McCollam Duplantis & Eagan, LLP, dated August 31, 2007, addressed to TNEC
and ICF covering the O’Leary Unit No. 1, Four Corners Prospect, Brazoria County,
Texas and the Devon Fee Gas Unit, Four Corners Prospect, Brazoria County, Texas.


2. The representations and warranties with respect to title to the Alaska
leasehold interests are based on the Opinion Letter rendered by Large &
Associates PC, dated September 14, 2007, addressed to TNEC covering real
property included in Alaska Oil and Gas Leases, Lease Numbers: ADL 389932; ADL
390087; ADL 390383; ADL 390567; ADL 390572; ADL 390722; ADL 390723; ADL 390745;
ADL 390834; ADL 390839; ADL 390840; and ADL 39084.
 

--------------------------------------------------------------------------------



SCHEDULE 4.12



None.
 

--------------------------------------------------------------------------------



SCHEDULE 4.13



None.
 

--------------------------------------------------------------------------------



SCHEDULE 4.14



None other than as described in TNEC’s Exchange Act filings.
 

--------------------------------------------------------------------------------



SCHEDULE 4.15



1. Pursuant to that certain promissory note of TNEC in the principal amount of
$125,000 made payable to Uphill Limited Liability Company, Steven J. Revenig,
Trustee (“Uphill”) dated August 20, 2007, Uphill received 50,000 shares of
TNEC’s restricted common stock with respect to which Uphill has piggyback
registration rights.
 
2. Pursuant to that certain promissory note of TNEC in the principal amount of
$125,000 made payable to T. Swanson, Inc. (“Swanson”) dated August 20, 2007,
Swanson received 50,000 shares of TNEC’s restricted common stock with respect to
which Swanson has piggyback registration rights.
 
3. If the Powder River Acquisition takes place, the Sellers will have piggyback
registration rights in regard to the shares of common stock issued to them in
that transaction.


4. Prime Natural Resources will be granted piggyback registration rights in
regard to the shares of TNEC common stock issued to it in connection with the
purchase of assets pursuant to the Purchase and Sale Agreement by and between
Prime Natural Resources, Inc. and ICF Energy Corporation (described in Item 3,
Schedule 4.3).


5. Following the closing of this transaction, ECS will be granted a warrant for
the purchase of 300,000 shares of the common stock of TNEC. ECS will have
piggyback registration rights in regard to the shares of common stock purchased
upon exercise of the warrant.


6. The ECS Agreement described on Schedule 4.6, Item 3, provides for issuance of
warrants of common stock of TNEC to ECS upon the successful completion of a
Private Placement (as defined therein). Such warrants will contain provisions
which will require, under certain circumstances, TNEC to grant registration
rights in the event a public offering of TNEC’s common stock is filed with the
SEC, subject to customary restrictions and conditions.



--------------------------------------------------------------------------------



SCHEDULE 4.17


None.
 

--------------------------------------------------------------------------------



SCHEDULE 4.21



None.
 

--------------------------------------------------------------------------------


 
SCHEDULE 6.13



1. The debt to EH&P Investments AG as evidenced by the EH&P Notes described in
Item 1 to Schedule 4.6.


2. Any financing in connection with the Powder River Acquisition including, but
not limited to, amounts borrowed from Swanson and Uphill to be used as a deposit
for that acquisition.



--------------------------------------------------------------------------------



SCHEDULE 6.22



1. Subordination Agreement by and between EH&P Investments AG and TNEC dated
September 18, 2007.



--------------------------------------------------------------------------------



SCHEDULE 11.12



1. The obligations to Energy Capital Solutions described in Item 3 to Schedule
4.6.



--------------------------------------------------------------------------------


 